Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.       Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,485,157 in view of Arbanas (2003/0070302 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. See below. Regarding claim 1, the subject matter of claim 1 substantially is recited in claim 1 of the patent including “a handle fixedly attached to a vertical shaft.” Claim 1 of the patent also recites that the hollow incising body fixedly situated at a lower end of the vertical shaft. Claim 1 of the patent does not explicitly recite that the handle is attached at an exterior surface of the vertical shaft and the hollow incising body fixedly attached to a lower exterior surface of the vertical shaft. However, Arbanas teaches a handle 12 attached to an exterior surface of a shaft (Fig. 1) and a hollow incising body fixedly attached to a lower exterior surface of the vertical shaft. See Figs. 1-2 in Arbanas. It would have been obvious to a person of ordinary skill in the art to attached the handle to the upper exterior surface  of the vertical shaft and the hollow incising body to a lower exterior surface of the vertical shaft of the cutting tool of the claim 1 of the patent, as taught by Arbanas, in order to facilitate manufacturing of the cutting tool and create a balance in handling of the cutting tool. 
             Regarding claims 2-3, the claimed subject matter is recited in claims 2-3 of the patent.
             Regarding claim 4, the claimed subject matter is recited in claim 4 of the patent, as modified by Arbanas, teaches that the vertical shaft is attached to the hollow incising body.
             Regarding claims 5-7, the claimed subject matter is recited in claims 5-7 of the patent.
             Regarding claim 8, the limitation “wherein a length of the handle us as long as a length of the exterior outer surface of the hollow incising body” in claim 1 of the patent is equivalent to “a length of the handle is equivalent to a width of the hollow incising body” as set forth in claim 8. 
             Regarding claim 9, the claimed subject matter all recited in claim 8 of the patent including except “the exterior surface of the hollow incising body fixedly attached to the vertical shaft at an upper exterior surface of the shaft.” 

          Regarding claim 10, the claimed subject matter is recited in claim 9 of the patent.
           Regarding claim 11, claim 10 of the patent, as modified by Arbanas, teaches the claimed subject matter including that the upper exterior surface of the vertical shaft is attached to the cylindrical handle.
           Regarding claim 12, claim 9 of the patent, as modified by Arbanas, teaches the claimed subject matter including that the lower exterior surface of the vertical shaft is attached to the hollow incising body at a center point of the exterior surface of the hollow incising body.
             Regarding claims 13-14, the claimed subject matter is recited in claims 12-13 of the patent.
             Regarding claims 15-20, claims 14-19 of the patent, as modified by Arbanas, teach all the claimed subject matter. 


Claim Rejections - 35 USC § 112
3.        The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

          

4.         Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 9 and 15, “the width of the exterior outer surface” lacks antecedent basis. 

Claim Rejections - 35 USC § 102
5.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



6.          Claims 1-5 and 7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Arbanas (2003/0070302 A1). Regarding claim 1, Arbanas teaches a cutting tool comprising: a handle (at the second end) fixedly attached to a vertical shaft at an upper exterior surface 16 of said vertical shaft; and a hollow incising body . 
           Regarding claim 2, Arbanas teaches everything noted above including that the bottom edge 28 of the hollow incising body comprises a pointed perimeter 34.
           Regarding claim 3, Arbanas teaches everything noted above including that the upper exterior surface of the vertical shaft is attached to the handle at a center point of the handle. See Fig. 2 in Arbanas. 
           Regarding claim 4, Arbanas teaches everything noted above including that the lower exterior surface of the vertical shaft is attached to the hollow incising body at a center point of the exterior outer surface of the hollow incising body 20. See Figs. 1-3 in Arbanas. 
           Regarding claim 5, Arbanas teaches everything noted above including that the handle is cylindrical.
           Regarding claim 7, Arbanas teaches everything noted above including that the hollow incising body is circular.

7.          Claims 1-5 and 7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Alcov (2008/0084077 A1). Regarding claim 1, Alcov teaches a cutting .
           Regarding claim 2, Alcov teaches everything noted above including that the bottom edge 25 of the hollow incising body comprises a pointed perimeter (Dig. 2).
           Regarding claim 3, Alcov teaches everything noted above including that the upper exterior surface of the vertical shaft is attached to the handle at a center point of the handle. See Fig. 2 in Alcov. 
           Regarding claim 4, Alcov teaches everything noted above including that the lower exterior surface of the vertical shaft is attached to the hollow incising body at a center point of the exterior outer surface of the hollow incising body 24. See Figs. 1-3A in Alcov. 
           Regarding claim 5, Alcov teaches everything noted above including that the handle is cylindrical.
           Regarding claim 7, Alcov teaches everything noted above including that the hollow incising body is circular.

8.          Claims 1-5, 7-12, 14-17 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Finney (2003/0196334). Regarding claim 1, Finney teaches a  by the cylindrical structure 114 and the internal surface of the link 122 is devoid of internal structures.  
           Regarding claim 2, Finney teaches everything noted above including that the bottom edge (126, 132) of the hollow incising body comprises a pointed perimeter 34.
           Regarding claim 3, Finney teaches everything noted above including that the upper exterior surface of the vertical shaft is attached to the handle at a center point of the handle. See Fig. 2 in Finney.  
           Regarding claim 4, Finney teaches everything noted above including that the lower exterior surface of the vertical shaft is attached to the hollow incising body at a center point of the exterior outer surface of the hollow incising body (144, 122). See Figs. 1-2 in Finney. 

           Regarding claim 7, Finney teaches everything noted above including that the hollow incising body is circular.
           Regarding claim 8, Finney teaches everything noted above including that a length of the handle 110 is equivalent to a width of the hollow incising body (114, 122). See annotated Fig. 1 below. 
          Regarding claim 9 and 15, Finney teaches a cutting tool comprising: a hollow incising body (114, 122) comprising a bottom edge (126, 132), an exterior outer surface (the surface of the link 122 and the periphery of the cylindrical portion 116; Fig. 2), and an exterior side surface which together define a single cavity devoid of internal structures, the hollow incising body fixedly attached to a lower exterior surface of a vertical shaft 112; and a cylindrical handle 110 as long as a width of the exterior outer surface of the hollow incising body (114, 122) fixedly attached to the vertical shaft at an upper exterior surface of said vertical shaft; wherein the cylindrical handle and the hollow incising body are distally located from each other along a vertical axis of the cutting tool. It should be noted that the claim requires the handle to be as long as the width of the exterior outer surface of the hollow incising body. In this case, Finney teaches that the handle 110 is as long as the width of the exterior outer surface of the hollow incising body (114, 112) as clearly shown in the annotated Fig. 1 of Finney below. It should also be noted that the claim does not require the width of the exterior outer surface of the hollow incising body to be exactly the same as the width of the handle.  
             Regarding claim 10, Finney teaches everything noted above including that the bottom edge (126, 132) of the hollow incising body comprises a pointed perimeter.
             Regarding claims 11 and 16, Finney teaches everything noted above including that the upper exterior surface of the vertical shaft is attached to the cylindrical handle at a center point of the cylindrical handle.
             Regarding claims 12 and 17, Finney teaches everything noted above including that the lower exterior surface of the vertical shaft is attached to the hollow incising body at a center point of the exterior outer surface of the hollow incising body.
            Regarding claims 14 and 20, Finney teaches everything noted above including that the hollow incising body (114, 122) is circular. 






    PNG
    media_image1.png
    717
    544
    media_image1.png
    Greyscale


9.          Claims 1-5, 7-12, 14-17 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Acheson (3,786,564). Regarding claim 1, Acheson teaches a cutting tool  comprising: a handle 18 fixedly attached to a vertical shaft 16 at an upper exterior surface of said vertical shaft; and a hollow incising body 20 (defined by the second incising body 20 which is connected to the vertical shaft 16; Fig. 2)  comprising a bottom edge 21, an exterior outer surface, and an exterior side surface which together define a single cavity devoid of internal structures, the hollow incising .   
           Regarding claim 2, Acheson teaches everything noted above including that the bottom edge 21 of the hollow incising body comprises a pointed perimeter.
           Regarding claim 3, Acheson teaches everything noted above including that the upper exterior surface of the vertical shaft is attached to the handle at a center point of the handle. See Fig. 2 in Acheson.  
           Regarding claim 4, Acheson teaches everything noted above including that the lower exterior surface of the vertical shaft is attached to the hollow incising body at a center point of the exterior outer surface of the hollow incising body 20. See Figs. 1-2 in Acheson. 
           Regarding claim 5, Acheson teaches everything noted above including that the handle is cylindrical. See Fig. 1 in Acheson. The handle is cylindrical viewed from the top.  
           Regarding claim 7, Acheson teaches everything noted above including that the hollow incising body is circular.
           Regarding claim 8, Acheson teaches everything noted above including that a length of the handle 18 is equivalent to a width of the hollow incising body 20. See annotated Fig. 2 above.  
          Regarding claim 9 and 15, Acheson teaches a cutting tool comprising: a hollow incising body 20 comprising a bottom edge 21, an exterior outer surface, and an exterior side surface which together define a single cavity devoid of internal 
             Regarding claim 10, Acheson teaches everything noted above including that the bottom edge 21 of the hollow incising body comprises a pointed perimeter.
             Regarding claims 11 and 16, Acheson teaches everything noted above including that the upper exterior surface of the vertical shaft is attached to the cylindrical handle at a center point of the cylindrical handle.
             Regarding claims 12 and 17, Acheson teaches everything noted above including that the lower exterior surface of the vertical shaft is attached to the hollow incising body at a center point of the exterior outer surface of the hollow incising body.
            Regarding claims 14 and 20, Acheson teaches everything noted above including that the hollow incising body 20 is circular. 

Claim Rejections - 35 USC § 103
     10.        The following is a quotation of 35 U.S.C. 103(a) which forms the basis for   
       all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


11.       Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable Arbanas in view of Van Denham (2006/0108129). Regarding claim 6, Arbanas teaches everything noted above including that the hollow incising body 20 is circular. Arbanas does not explicitly teach that the hollow incising body is rectangular in another embodiment. However, Van Denham teaches a hollow incising body 28 having a shape of square, rectangular, as well as circular. See Figs. 1-5 in Van Denham. It would have been obvious to a person of ordinary skill in the art to provide Arbanas’s hollow incising body in different shapes including rectangular, as taught by Van Denham, in order to satisfy manufacturing and cost requirements. See paragraph 0085, lines 1-3 in Van Denham. In addition, it would have been obvious to a person of ordinary skill in the art to provide Arbanas’s hollow incising body in different shapes including rectangular, as taught by Van Denham, since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

In re Dailey et al., 149 USPQ 47.




    PNG
    media_image2.png
    1113
    427
    media_image2.png
    Greyscale


13.       Claims 8-12, 14-17 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable Arbanas in view of Finney (2003/0196334) or Longergan (D814,250 S). Regarding claim 8, 9 and 15, Arbanas teaches a cutting tool comprising: a hollow incising body comprising a bottom edge 28, an exterior outer surface, and an In re Rose, 105 USPQ 237 (CCPA 1955).
             Regarding claim 10, Arbanas teaches everything noted above including that the bottom edge 28 of the hollow incising body 22 comprises a pointed perimeter 34.
             Regarding claims 11 and 16, Arbanas teaches everything noted above including that the upper exterior surface of the vertical shaft is attached to the cylindrical handle at a center point of the cylindrical handle.
             Regarding claims 12 and 17, Arbanas teaches everything noted above including that the lower exterior surface of the vertical shaft is attached to the hollow 
            Regarding claims 14 and 20, Arbanas teaches everything noted above including that the hollow incising body 20 is circular. 

14.       Claims 8-12, 14-17 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable Alcov in view of Finney (2003/0196334) or Longergan. Regarding claim 8, 9 and 15, Alcov teaches a cutting tool comprising: a hollow incising body 24 comprising a bottom edge, an exterior outer surface, and an exterior side surface which together define a single cavity devoid of internal structures, the hollow incising body fixedly attached to a lower exterior surface of a vertical shaft 23; and a cylindrical handle 21 (Fig. 2) fixedly attached to the vertical shaft at an upper exterior surface of said vertical shaft; wherein the cylindrical handle and the hollow incising body are distally located from each other along a vertical axis of the cutting tool. Alcov does not explicitly teach that a length of the handle is equivalent to a width of the hollow incising body. Finney teaches a cutting tool having a handle 110 having a length which is equivalent to a width of a hollow incising body 114. See annotated Fig. 1 above. Longergan also teaches a handle having the same width as the width of a hollow incising body. See Figs. 1-8 in Longergan. It would have been obvious to a person of ordinary skill in the art to form the length of Alcov’s handle equivalent to the width of the hollow incising body, as taught by Finney or Longergan, since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
             Regarding claim 10, Alcov teaches everything noted above including that the bottom edge of the hollow incising body 24 comprises a pointed perimeter (Fig. 2).
             Regarding claims 11 and 16, Alcov teaches everything noted above including that the upper exterior surface of the vertical shaft is attached to the cylindrical handle at a center point of the cylindrical handle.
             Regarding claims 12 and 17, Alcov teaches everything noted above including that the lower exterior surface of the vertical shaft is attached to the hollow incising body at a center point of the exterior outer surface of the hollow incising body.
            Regarding claims 14 and 20, Alcov teaches everything noted above including that the hollow incising body 24 is circular. 

15.       Claims 13 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Arbanas in view of Finney or Longergan and in further view of Van Denham (2006/0108129). Regarding claims 13 and 18-19, Arbanas teaches everything noted above including that the hollow incising body 20 is circular. Arbanas does not explicitly teach that the hollow incising body is rectangular and square in other embodiments. However, Van Denham teaches a hollow incising body 28 having a shape of square, rectangular, as well as circular. See Figs. 1-5 in Van Denham. It would have been obvious to a person of ordinary skill in the art to provide hollow incising body of Arbanas’s cutting tool, as modified by Finny, in different shapes including rectangular or square, as taught by Van Denham, in order In re Dailey et al., 149 USPQ 47.

16.       Claims 13 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Alcov in view of Finney or Longergan and in further view of Van Denham (2006/0108129). Regarding claims 13 and 18-19, Alcov teaches everything noted above including that the hollow incising body 24 is circular. Alcov does not explicitly teach that the hollow incising body is rectangular and square in other embodiments. However, Van Denham teaches a hollow incising body 28 having a shape of square, rectangular, as well as circular. See Figs. 1-5 in Van Denham. It would have been obvious to a person of ordinary skill in the art to provide hollow incising body of Alcov’s cutting tool, as modified by Finny, in different shapes including rectangular or square, as taught by Van Denham, in order to satisfy manufacturing and cost requirements. See paragraph 0085, lines 1-3 in Van Denham. In addition, it would have been obvious to a person of ordinary skill in the art to form the hollow incising body of Alcov’s cutting tool, as modified by Finney or Longergan, in different shapes including rectangular or square, as taught by Van Denham, since a change in form or shape is generally recognized as being within In re Dailey et al., 149 USPQ 47.



17.       Claims 6, 13 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable Finney in view of Van Denham (2006/0108129). Regarding claims 6, 13 and 18-19, Finney teaches everything noted above including that the hollow incising body (114, 122) is circular. Finney does not explicitly teach that the hollow incising body is rectangular and square in other embodiments. However, Van Denham teaches a hollow incising body 28 having a shape of square, rectangular, as well as circular. See Figs. 1-5 in Van Denham. It would have been obvious to a person of ordinary skill in the art to provide Finney’s hollow incising body in different shapes including rectangular and square, as taught by Van Denham, in order to satisfy manufacturing and cost requirements. See paragraph 0085, lines 1-3 in Van Denham. In addition, it would have been obvious to a person of ordinary skill in the art to form the hollow incising body of Finney’s cutting tool in different shapes including rectangular or square, as taught by Van Denham, since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

18.       Claims 6, 13 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable Acheson in view of Van Denham (2006/0108129). Regarding claims 6, 
However, Van Denham teaches a hollow incising body 28 having a shape of square, rectangular, as well as circular. See Figs. 1-5 in Van Denham. It would have been obvious to a person of ordinary skill in the art to provide Acheson’s hollow incising body in different shapes including rectangular and square, as taught by Van Denham, in order to satisfy manufacturing and cost requirements. See paragraph 0085, lines 1-3 in Van Denham. In addition, it would have been obvious to a person of ordinary skill in the art to form the hollow incising body of Acheson’s cutting tool in different shapes including rectangular or square, as taught by Van Denham, since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Conclusion
19.        The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
 Rink (3,127,939) and Moore (2006/0277766) teach a cutting tool.


            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
August 4, 2021